Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION

                             Nos. 04-20-00395-CR & No. 04-20-00397-CR

                                   EX PARTE Juan HERNANDEZ

                      From the County Court at Law No. 13, Bexar County, Texas
                                 Trial Court Nos. 641471 & 641472
                            Honorable Rosie S. Gonzalez, Judge Presiding

Opinion by:       Beth Watkins, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Beth Watkins, Justice

Delivered and Filed: November 18, 2020

DISMISSED FOR LACK OF JURISDICTION

           Appellant Juan Hernandez appeals the trial court’s order on his pretrial application for writ

of habeas corpus. We dismiss this appeal for lack of jurisdiction.

                                            BACKGROUND

           The State charged Hernandez with two misdemeanor counts of assault causing bodily

injury, and the trial court set his cash bond at $2,000 for each count. Hernandez filed a motion to

reduce the amount of the bond, which the trial court denied. Hernandez then filed an application

for writ of habeas corpus, which again sought a reduction of his cash bond. On July 22, 2020, the

trial court granted Hernandez’s application and lowered his cash bond to $50 for each count. The

trial court also sua sponte imposed additional non-monetary conditions on Hernandez’s release,

including an order directing Hernandez to remain on house arrest. Hernandez did not object to the
                                                                     04-20-00395-CR & 04-20-00397-CR


additional conditions or request any further relief in the trial court. On July 23, 2020, Hernandez

filed this appeal.

                                             ANALYSIS

         “The right to appeal in a criminal case is a substantive right solely within the province of

the Legislature.” Ahmad v. State, 158 S.W.3d 525, 526 (Tex. App—Fort Worth 2004, pet. ref’d).

While a criminal defendant generally may appeal only from a final judgment, “[t]he denial of relief

on a pretrial writ of habeas corpus may be appealed immediately[.]” Ex parte Smith, 178 S.W.3d
797, 801 (Tex. Crim. App. 2005). Here, however, the trial court granted the relief Hernandez

sought in his habeas application—a reduction in the amount of his cash bond. Hernandez

nevertheless appeals that order, arguing the trial court abused its discretion by conditioning his

release on an order that he remain on house arrest. The State argues we lack jurisdiction over

Hernandez’s appeal because he did not seek habeas relief from the house arrest order in the trial

court.

         We agree with the State. “[W]hether we can entertain an interlocutory appeal from the

denial of a bail-reduction request depends on how the defendant presented that request to the trial

court.” Sanderson v. State, Nos. 02-20-00006-CR, 02-20-00007-CR, 02-20-00009-CR, 2020 WL
827590, at *1 (Tex. App.—Fort Worth Feb. 20, 2020, no pet.) (not designated for publication).

Because Hernandez never contested the house arrest provision in the trial court, his appellate

arguments cannot be construed as challenging the denial of a habeas application. See Ex parte

Miears, Nos. 04-09-00800-CR, 04-09-00801-CR, 04-09-00802-CR, 2010 WL 727525, at *1–2

(Tex. App.—San Antonio Mar. 3, 2010, no pet.) (not designated for publication). Hernandez’s

appeal is effectively an interlocutory challenge to a bail condition he considers excessive. We lack

jurisdiction to hear interlocutory appeals regarding excessive bail conditions if the defendant did

not first raise those complaints in a habeas corpus application in the trial court. Ragston v. State,


                                                 -2-
                                                                  04-20-00395-CR & 04-20-00397-CR


424 S.W.3d 49, 52 (Tex. Crim. App. 2014); Sanchez v. State, 340 S.W.3d 848, 852 (Tex. App.—

San Antonio 2011, no pet.). As a result, we must dismiss Hernandez’s appeal for lack of

jurisdiction. See Ragston, 424 S.W.3d at 52.

                                          CONCLUSION

       We dismiss this appeal for lack of jurisdiction.

                                                 Beth Watkins, Justice

DO NOT PUBLISH




                                               -3-